DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 02/09/2021.
Claims 19-21, 23-30, 32-35 and 37 remain pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  19-21, 23, 24, 26, 28-30, 32, 33, 35, and 37 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20100142725, Goldstein, et al. to hereinafter Goldstein in view of United States Patent Publication US 20110006894, Witwer, et al. to hereinafter Witwer in view of United States Patent Publication US 20160199241, Rapoport, et al.

Referring to Claim 19, Goldstein teaches a system comprising:
an article of hearing protection assigned to a worker (See Witwer), and a portable computing device assigned to the worker and (See Witwer) (
Goldstein: Sec. 0008, Embodiments of the invention are directed to a method and system for sound monitoring, measuring, reporting, and providing over a network using mobile devices. Sound reports can be generated that associate sound levels with a time and a location. The sound reports can then be shared with other network user.
Goldstein: Sec. 0044, The mobile device 160 can be a cell-phone, a personal digital assistant, a portable music player, a laptop computer, or any other suitable.
Goldstein describes the use of mobile devices to report the levels of sound

a remote computing device (See Rapoport) communicatively coupled to the portable computing device, the remote computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to (
Goldstein: Sec. 0043, The mobile device 160 can send and receive data to the server 130 or other remote servers on the mobile communication environment 100.
Goldstein: Sec. 0049, The processor 230 can be a microprocessor or DSP with associated memory for storing software code instructions that can perform signal processing functions for processing audio signals.):

receive first sound exposure data that indicates a first amount of sound that the worker was exposed to over a first period of time for a particular day in a first area of a work environment (
Goldstein: Sec. 0057, the sound pressure level can be calculated from the captured audio content. The amount of audio content captured around the trigger event can be varied to ensure the capture of the entire sound signal or be of a fixed time period depending on the requirements. The storing of the audio content or sound pressure levels allows mobile device 160 to send the content at an appropriate time when a communication path is opened between the device and server
Goldstein: Sec. 0091, search acoustic signals by selecting areas on a map, t
Goldstein: Sec. 0103, FIG. 21 illustrates source signals from the available sources in the listening area in accordance with at least one exemplary embodiment.);
Goldstein describes collecting of sound levels at a particular time periods and areas therefore teaching first exposure data.

after the worker has moved to a second area (See Rapoport) of a work environment in the particular day, receive second sound exposure data (See Rapoport)  that indicates a second amount of sound that the worker has been exposed to over a second period of time for the particular day in the second area (See Rapoport) (
Goldstein: Sec. 0079, Conversely, a trigger event could collect the acoustic information from the previous, current, and next time period depending on the size of buffer 616. As disclosed previously, the sound pressure level, metadata, and other information could be sent immediately by mobile device 600 or later at a more opportune time to database 614.
Goldstein: Sec. 0091, search acoustic signals by selecting areas on a map, t
Goldstein: Sec. 0103, FIG. 21 illustrates source signals from the available sources in the listening area in accordance with at least one exemplary embodiment);
Goldstein describes collecting of sound levels at multiple time periods and locations, therefore teaching second exposure data and location.

determine, based on the first and second sound exposure data (See Rapoport) and based at least in part on an amount of sound attenuation (See Rapoport) provided by the article of hearing protection assigned to the worker,, that a cumulative amount of sound (See Rapoport)  that the worker has been exposed to over the first and second periods of time exceeds a threshold for the particular day (
Goldstein: Sec. 0057, The amount of audio content captured around the trigger event can be varied to ensure the capture of the entire sound signal or be of a fixed time period depending on the requirements. The storing of the audio content or sound pressure levels allows mobile device 160 to send the content at an appropriate time when a communication path is opened between the device and server 130. The audio content can also be compressed to reduce data transmission requirements.
Goldstein: Sec. 0075, A trigger event occurs when the sound pressure level of the acoustic information exceeds sound pressure level threshold 706. For example, information on high noise areas is being collected. Setting sound pressure level threshold 706 at 70 db would collect information in areas having a sound pressure level that could produce hearing loss over a sustained period of time. Collecting a large number of data points would allow the mapping of acoustic information over a three dimensional region and over time. This information would have a variety of uses one of which is identifying when and where noise a person is exposed to potential harmful sound levels in the city.
Goldstein: Sec. 0079, In the example, a trigger event occurs anytime the sound pressure level threshold 706 is exceeded. The trigger event could be modified in other ways. For example, the sound pressure level above threshold 706 for a predetermined time period could be a trigger event or a change in sound pressure level above a predetermined amount could also be a trigger event. Furthermore, the acoustic information collected is not limited to the time period in which the trigger event occurs. The amount of acoustic information collected can be varied based on need. For example, collecting only acoustic information that exceeds sound pressure level threshold 706. Conversely, a trigger event could collect the acoustic information from the previous, current, and next time period depending on the size of buffer 616.);
Goldstein describes collecting of sound levels at multiple time periods and locations, therefore teaching a first and second exposure data and location, in which the collected sound levels includes determining sound thresholds have been exceeded. Additionally, Goldstein at 0057 and 0079 teaches capturing the total of amount of audio/acoustic endured doing an event.

generate a notification for the portable computing device based on the cumulative amount of sound (See Rapoport) that the worker (See Witwer) has been exposed to over the first and second periods of time exceeding a threshold for the particular day (
Goldstein: Sec. 0008. Sound reports can be generated that associate sound levels with a time and a location. The sound reports can then be shared with other network user.
Goldstein: Sec. 0079, collecting only acoustic information that exceeds sound pressure level threshold 706. Conversely, a trigger event could collect the acoustic information from the previous, current, and next time period depending on the size of buffer 616. As disclosed previously, the sound pressure level, metadata, and other information could be sent immediately by mobile device 600 or later at a more opportune time to database 614Goldstein: Sec. 0090, At step 818, the server transmits the report to the mobile device or subscriber by way of the open communication channel, or other means. At step 820 the mobile device presents the details of the report to the user.
Goldstein: Sec. 0096, where T is the reference duration at a particular SPL average and C is the total length of a work day. For example if C is 16 hours and SPL Average is 85 dBA then D=100%. If C is 8 hours and SPL average is 85 dBA then D=50%. Note if C is about 24 hours, then an SPL average value of about 82 dBA would give D=100%. Various values of D can be color-coded resulting a color image. For example if D=100% the color can be red. If it is 150% it could be white indicating that in that region it exceeds 100%.).
Goldstein describes generating a reports that distribute information for collecting of sound levels at multiple time periods for a total work data, therefore determining a cumulative sound threshold has been exceeded.

Goldstein does not explicitly teach hearing protection assigned to a worker, assigned to the worker 
However, Witwer teaches hearing protection assigned to a worker, assigned to the worker (
Witwer: Sec. 0007, In one system which embodies the invention, radio frequency identification (RFID) would be incorporated into all PPE components. These RFID tags would uniquely identify the part number and serial number of each piece of personal protective equipment. In another embodiment of the invention, a PPE user communication unit could be carried by each user.
Witwer: Sec. 0014, These could include without limitation, respiratory gear 20 a, eye protection devices 20 b, gloves 20 c, boots 20 d, helmet 20 e, and hearing protection devices 20 f. 
Witwer: Sec. 0030, This could be accomplished by including an RIFD tag in each of the members of the plurality 12-1. In this embodiment, the authorized PPE list would then consist of an individual's own PPE and the RFID of the co-worker(s).)
Witwer describes hearing PPE dispersed, used, and monitoring by workers, in which the Witwer at 0007 disclose the article of PPE has RFIDs to keep track of the usage of the assigned PPE. 

Goldstein and Witwer are both directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein, which teaches detecting and testing technology sound problems in view of Witwer, to efficiently apply analysis of hearing to enhancing the capability to using protective equipment. (See Witwer at 0008, 0027, 0033).

Goldstein in view of Witwer does not explicitly teach remote computing device; second area, second sound exposure data; sound attenuation; cumulative amount of sound.
	However, Rapoport teaches these limitations
remote computing device (
Rapoport: Sec. 0141, the CRM can be remotely controlled by a cellular phone, a remote computer, a remote control, and etc.)

second area, second sound exposure data
Rapoport: Sec. 0025, herein the SM comprises at least a first cylinder, and at least a second cylinder, connected therebetween, the connection comprises at least one opening configured to permit a fluid communication therebetween.
Rapoport: Sec. 0109, plurality of sound sensors providing feedback at of the sound characteristics of a plurality of locations in a defined space;. 
Rapoport describes a second cylinder in which the Examiner is interpreting as a second area of sound exposure, in which cylinder has sensors for collecting data, thus teaching second sound exposure data.

Rapoport: Fig. 2a-e – Fig. 5; Sec. 0106, method for reducing unwanted sound by the addition of a second sound.
Rapoport describes a second sound exposure that in Fig. 1, 2a-e – Fig. 5 show multiple sound producing elements and the muffling mechanisms for each sound producing element.

sound attenuation (
Rapoport: Sec. 0106, Another mean of active sound attenuation can be a sound masking system. Other means for active noise control involve the use of analog circuits or digital signal processing.
Rapoport: Sec. 0143, the sound attenuation can be of different sound signature during the night and day, during feeding hours, during physical examination and etc.) 

cumulative amount of sound (
Rapoport: Sec. 0199, cording to the Anderson Behavioral Scale (as a non-limiting example), as a function of generation of a disturbing sound over time. The dashed line (A) shows the disturbance of the neonate rising over time in reference to accumulation of exposure time to the disturbance. The line (B) shows only a minimal rise in the disturbance of the neonate when utilizing at least one SAM having at least one sound attenuation means configured to change the sound signature reaching the neonate..)  
Rapoport describes the plotting of the accumulation of sound data overtime.

Goldstein, Witwer, and Rapoport are all directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014; Rapoport at 0066, 0205). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein in view of Witwer, which teaches detecting and testing technology sound problems in view of Rapoport, to efficiently apply analysis of hearing to improving sound attenuation include muffling sound. (See Rapoport at 0149, 0171, 0183).


Referring to Claim 20, Goldstein teaches the system of claim 19, wherein the threshold for the particular day is less than a maximum amount of allowable sound exposure for the particular day (
Goldstein: Sec. 0075, A trigger event occurs when the sound pressure level of the acoustic information exceeds sound pressure level threshold 706. For example, information on high noise areas is being collected. Setting sound pressure level threshold 706 at 70 db would collect information in areas having a sound pressure level that could produce hearing loss over a sustained period of time. Collecting a large number of data points would allow the mapping of acoustic information over a three dimensional region and over time. This information would have a variety of uses one of which is identifying when and where noise a person is exposed to potential harmful sound levels in the city.

Goldstein: Sec. 0096, where T is the reference duration at a particular SPL average and C is the total length of a work day. For example if C is 16 hours and SPL Average is 85 dBA then D=100%. If C is 8 hours and SPL average is 85 dBA then D=50%. Note if C is about 24 hours, then an SPL average value of about 82 dBA would give D=100%. Various values of D can be color-coded resulting a color image. For example if D=100% the color can be red. If it is 150% it could be white indicating that in that region it exceeds 100%.).
Goldstein describes collecting of multiple sound levels and times in which times consist of levels not exceeding thresholds.

Referring to Claim 21, Goldstein teaches the system of claim 19, wherein the remote computing device receives at least the first or second sound exposure data (See Rapoport) from one or more portable sound level monitors worn by one or more workers in the work environment (See Witwer)(
Goldstein: Sec. 0005, In accordance with one embodiment, the mobile device can be used for capturing day to day, significant, or unusual sounds that occur. The various sounds can be collected and stored in a database to provide significant historical, scientific, and social benefit.
Goldstein: Sec. 0043, The physical layer may use infrared, frequency hopping spread spectrum in the 2.4 GHz Band, or direct sequence spread spectrum in the 2.4 GHz Band. The mobile device 160 can send and receive data to the server 130 or other remote servers on the mobile communication environment 100.
Goldstein: Sec. 0056, A trigger event is an event that initiates the collection of audio content or the measurement of sound pressure level that is sent to server 130 (or an associated database for storage)).
Goldstein describes a user carrying mobile devices for collecting and measuring of sound levels at multiple time periods and location remotely.

Goldstein does not explicitly teach workers in the work environment.
	However, Witwer teaches workers in the work environment (
Witwer: Sec. 0011, FIG. 1 illustrates a system 10 which embodies the present invention. System 10 includes at least one user communication unit 12 which could be worn or carried by a respective user such as a firefighter or a hazardous material control person. 
Witwer: Sec. 0013, The unit 12 can also include a display device and associated display software indicated generally at 12 c. The display device can be carried by the unit 12 or on a separate unit, for example a first responder's visor as a heads up display. The unit 12 could be carried or worn, such as on a wrist, of the associated user or first responder. 
Witwer: Sec. 0014, These could include without limitation, respiratory gear 20 a, eye protection devices 20 b, gloves 20 c, boots 20 d, helmet 20 e, and hearing protection devices 20 f. 
Witwer: Sec. 0015, A plurality of environmental sensors 24 can also incorporate RFID-type tags and communication with the unit 12. Such sensors could include smoke, flame or gas sensors all without limitation. Such sensors could be of a type which could be worn or carried by the individual associated with the unit 12.
Witwer: Sec. 0030, This could be accomplished by including an RIFD tag in each of the members of the plurality 12-1. In this embodiment, the authorized PPE list would then consist of an individual's own PPE and the RFID of the co-worker(s).)
Witwer describes hearing PPE dispersed, used, worn, and monitoring by workers in a work environment. 

Goldstein and Witwer are both directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein, which teaches detecting and testing technology sound problems in view of Witwer, to efficiently apply analysis of hearing to enhancing the capability to using protective equipment. (See Witwer at 0008, 0027, 0033).

Goldstein in view of Witwer does not explicitly teach second sound exposure data;	
However, Rapoport teaches second sound exposure data
Rapoport: Sec. 0025, herein the SM comprises at least a first cylinder, and at least a second cylinder, connected therebetween, the connection comprises at least one opening configured to permit a fluid communication therebetween.
Rapoport: Sec. 0109, plurality of sound sensors providing feedback at of the sound characteristics of a plurality of locations in a defined space;. 
Rapoport describes a second cylinder in which the Examiner is interpreting as a second area of sound exposure, in which cylinder has sensors for collecting data, thus teaching second sound exposure data.

Rapoport: Fig. 2a-e – Fig. 5; Sec. 0106, method for reducing unwanted sound by the addition of a second sound.
Rapoport describes a second sound exposure that in Fig. 1, 2a-e – Fig. 5 show multiple sound producing elements and the muffling mechanisms for each sound producing element.

Goldstein, Witwer, and Rapoport are all directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014; Rapoport at 0066, 0205). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein in view of Witwer, which teaches detecting and testing technology sound problems in view of Rapoport, to efficiently apply analysis of hearing to improving sound attenuation include muffling sound. (See Rapoport at 0149, 0171, 0183).

Referring to Claim 23, Goldstein teaches the system of claim 19, wherein a first sound level in the first area is different than a second sound level in the second area (See Rapoport) (
Goldstein: Sec. 0044, The source recording associated with the selected position (x,y,z) can be composed by calculating the radial distance (e.g., r1, r2, and r3) (see FIG. 24), used to modify intensities of the sources at x, y, and z and modifying the time delay associated with the sources. For example if source s1 is emitting a sound signal at t1, it will arrive at the selected position 2300 with a time delay based upon the speed of sound. Likewise other sources will have a time delay from t1 to location 2300. Note also that the source signals S1, S2, and S3, can also be identified in M1, M2, and M3 by not only looking for high coherence but also time delays in the temporal recordings to help locate the location of the sources (e.g., via time delay between various microphone measurements). The radial distance can be used to modify the expected intensity of the sound sources at 2300 (FIG. 25).).
Goldstein describes collecting of sound levels at multiple time periods and sources, therefore teaching first level and area is different than the second level and area.

Goldstein in view of Witwer does not explicitly teach second area.
	However, Rapoport teaches second area
Rapoport: Sec. 0025, herein the SM comprises at least a first cylinder, and at least a second cylinder, connected therebetween, the connection comprises at least one opening configured to permit a fluid communication therebetween.
Rapoport: Sec. 0109, plurality of sound sensors providing feedback at of the sound characteristics of a plurality of locations in a defined space;. 
Rapoport describes a second cylinder in which the Examiner is interpreting as a second area of sound exposure, in which cylinder has sensors for collecting data, thus teaching second sound exposure data.

Goldstein, Witwer, and Rapoport are all directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014; Rapoport at 0066, 0205). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein in view of Witwer, which teaches detecting and testing technology sound problems in view of Rapoport, to efficiently apply analysis of hearing to improving sound attenuation include muffling sound. (See Rapoport at 0149, 0171, 0183).

Referring to Claim 24, Goldstein teaches the system of claim 19, wherein the particular day is a defined time duration stored in the computing device, and wherein a cumulative amount of time based on the first and second periods of time is greater than the defined time duration (
Goldstein: Sec. 0075, A trigger event occurs when the sound pressure level of the acoustic information exceeds sound pressure level threshold 706. For example, information on high noise areas is being collected. Setting sound pressure level threshold 706 at 70 db would collect information in areas having a sound pressure level that could produce hearing loss over a sustained period of time. Collecting a large number of data points would allow the mapping of acoustic information over a three dimensional region and over time. This information would have a variety of uses one of which is identifying when and where noise a person is exposed to potential harmful sound levels in the city.
Goldstein: Sec. 0076, At trigger event 702, the sound pressure level of the audio content is equal to or greater than a sound pressure level threshold 706. Trigger event 702 occurs during a time period t1-t2 as indicated by the dashed line. Once triggered, the acoustic information, as shown in FIG. 7 b, during time period t1-t2 is collected for sending to a database. 
Goldstein: Sec. 0096, where T is the reference duration at a particular SPL average and C is the total length of a work day. For example if C is 16 hours and SPL Average is 85 dBA then D=100%. If C is 8 hours and SPL average is 85 dBA then D=50%. Note if C is about 24 hours, then an SPL average value of about 82 dBA would give D=100%. Various values of D can be color-coded resulting a color image. For example if D=100% the color can be red. If it is 150% it could be white indicating that in that region it exceeds 100%.).
Goldstein describes collecting of sound levels at multiple time periods and locations, therefore teaching individual times and cumulative times, in which the cumulative times is greater than individual times.

	
Referring to Claim 26, Goldstein teaches the system of claim 19, Goldstein does not explicitly teach wherein the remote computing device further stores data that defines associations between different respective workers and different types of personal protective equipment (PPE) assigned to the respective workers, and wherein the different types of PPE include one or more of fall protection PPE, respiratory PPE, head-eye-face PPE, welding PPE, or hearing protection PPE.
However, Witwer teaches wherein the remote computing device further stores data that defines associations between different respective workers and different types of personal protective equipment (PPE) assigned to the respective workers, and wherein the different types of PPE include one or more of fall protection PPE, respiratory PPE, head-eye-face PPE, welding PPE, or hearing protection PPE (
Witwer: Sec. 0011, FIG. 1 illustrates a system 10 which embodies the present invention. System 10 includes at least one user communication unit 12 which could be worn or carried by a respective user such as a firefighter or a hazardous material control person.
Witwer: Sec. 0014, These could include without limitation, respiratory gear 20 a, eye protection devices 20 b, gloves 20 c, boots 20 d, helmet 20 e, and hearing protection devices 20 f. 
Witwer: Sec. 0030, This could be accomplished by including an RIFD tag in each of the members of the plurality 12-1. In this embodiment, the authorized PPE list would then consist of an individual's own PPE and the RFID of the co-worker(s).);
Witwer describes hearing PPE dispersed, used, and monitoring by workers. 

Goldstein and Witwer are both directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein, which teaches detecting and testing technology sound problems in view of Witwer, to efficiently apply analysis of hearing to enhancing the capability to using protective equipment. (See Witwer at 0008, 0027, 0033).


Claims 28-30, 32, 33, 35 recite limitations that stand rejected via the art citations and rationale applied to claims 19-21, 23, 24, 26.  Regarding a method computing device comprising:
one or more computer processors; a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to (
Goldstein: Sec. 0049, The processor 230 can be a microprocessor or DSP with associated memory for storing software code instructions that can perform signal processing functions for processing audio signals):

Claim 37 recites limitations that stand rejected via the art citations and rationale applied to claim 19.  Regarding a encoded with instructions that, when executed, cause at least one processor of a computing device to:
Goldstein: Sec. 0049, The processor 230 can be a microprocessor or DSP with associated memory for storing software code instructions that can perform signal processing functions for processing audio signals.
Goldstein: Sec. 0056, A trigger event is an event that initiates the collection of audio content or the measurement of sound pressure level that is sent to server 130 (or an associated database for storage

non-transitory computer-readable storage medium
Witwer: Sec. 0008, All such information could be stored in a computer readable storage memory, such as a semiconductor storage unit or a magnetic or optical mass storage unit such as a disk drive.



Claims 25 and 34 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20100142725, Goldstein, et al. to hereinafter Goldstein in view of United States Patent Publication US 20110006894, Witwer, et al. to hereinafter Witwer in view of United States Patent Publication US 20160199241, Rapoport, et al.to hereinafter Rapoport in view of United States Patent Publication US 20120305329, Keady, et al. 

Referring to Claim 25, Goldstein teaches the system of claim 19, wherein the article of hearing protection is a first article of hearing protection, wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
in response to determining that the worker has moved to the second area of the work environment (See Witwer) in the particular day, determine that a sound level in the second area is greater than a sound level in the first area; identify, based at least in part on the determination that the sound level in the second area is greater than the sound level in the first area (
Goldstein: Sec. 0044, The source recording associated with the selected position (x,y,z) can be composed by calculating the radial distance (e.g., r1, r2, and r3) (see FIG. 24), used to modify intensities of the sources at x, y, and z and modifying the time delay associated with the sources. For example if source s1 is emitting a sound signal at t1, it will arrive at the selected position 2300 with a time delay based upon the speed of sound. Likewise other sources will have a time delay from t1 to location 2300. Note also that the source signals S1, S2, and S3, can also be identified in M1, M2, and M3 by not only looking for high coherence but also time delays in the temporal recordings to help locate the location of the sources (e.g., via time delay between various microphone measurements). The radial distance can be used to modify the expected intensity of the sound sources at 2300 (FIG. 25).). 
Goldstein: Sec. 0075, A trigger event occurs when the sound pressure level of the acoustic information exceeds sound pressure level threshold 706. For example, information on high noise areas is being collected. Setting sound pressure level threshold 706 at 70 db would collect information in areas having a sound pressure level that could produce hearing loss over a sustained period of time. Collecting a large number of data points would allow the mapping of acoustic information over a three dimensional region and over time. This information would have a variety of uses one of which is identifying when and where noise a person is exposed to potential harmful sound levels in the city.
Goldstein: Sec. 0076, At trigger event 702, the sound pressure level of the audio content is equal to or greater than a sound pressure level threshold 706. Trigger event 702 occurs during a time period t1-t2 as indicated by the dashed line. Once triggered, the acoustic information, as shown in FIG. 7 b, during time period t1-t2 is collected for sending to a database. );
Goldstein describes collecting of sound levels at multiple time periods and sources, in which the sources can be interchangeable as to which is first and second. Therefore, Goldstein teaches that one sound level in one area is greater than another sound level in another area.

Goldstein does not explicitly teach moved to the second area of the work environment.
However, Witwer teaches moved to the second area of the work environment (
Witwer: Sec. 0033, Each individual could be configuration checked as they leave the area. Out of configuration alerts would still be generated by the fixed Communicator, and the time of PPE use could be measured by the configuration checkpoint Communicator sensing when users return and measuring the elapsed time since they left the area. The Communicator could still work as described above, including the option for manual operation (users pushes button) and automatic operation (fixed Communicator senses equipment passing by).
Witwer: Sec. 0034, Advantageously, the above described embodiment does not limit users to a single dressing room. Users could dress in one area, then undress in another (e.g. a cleaning area for after PPE use). In this embodiment, all that would be needed would be a Communicator at the entry/exit of each area.)
Witwer describes workers PPE being measured as the moved through different areas.

Goldstein and Witwer are both directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein, which teaches detecting and testing technology sound problems in view of Witwer, to efficiently apply analysis of hearing to enhancing the capability to using protective equipment. (See Witwer at 0008, 0027, 0033).

Goldstein in view of Witwer does not explicitly teach second area.
	However, Rapoport teaches second area 
Rapoport: Sec. 0025, herein the SM comprises at least a first cylinder, and at least a second cylinder, connected therebetween, the connection comprises at least one opening configured to permit a fluid communication therebetween.
Rapoport: Sec. 0109, plurality of sound sensors providing feedback at of the sound characteristics of a plurality of locations in a defined space;. 
Rapoport describes a second cylinder in which the Examiner is interpreting as a second area of sound exposure, in which cylinder has sensors for collecting data, thus teaching second sound exposure data.

Goldstein, Witwer, and Rapoport are all directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014; Rapoport at 0066, 0205). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein in view of Witwer, which teaches detecting and testing technology sound problems in view of Rapoport, to efficiently apply analysis of hearing to improving sound attenuation include muffling sound. (See Rapoport at 0149, 0171, 0183).

Goldstein in view of Witwer in view of Rapoport does not explicitly teach a second article of hearing protection that attenuates sound more than the first article of hearing protection; generate for output an indication of the second article of hearing protection.
However, Keady teaches a second article of hearing protection that attenuates sound more than the first article of hearing protection; generate for output an indication of the second article of hearing protection (
Keady: Sec. 0057, methods, systems, and devices of the present invention may exhibit an attenuation profile, which is flat, differing no more than 20 dB across a range of frequencies from 20 to 20,000 Hz. It may be desired to configure a particular device to have a specific attenuation profile over any bandwidth of frequencies, including for example at 125-8,000 Hz, a change such as less than 15 dB, or less than 10 dB, or less than 5 dB, or less than 2 dB across that range or any smaller range thereof. These flat profiles can also be present in smaller frequency ranges, such as from about 125-250 Hz, or from about 250-500 Hz, or from about 500-1,000 Hz, or from about 1,000-2,000 Hz, or from about 2,000-4,000 Hz, or from about 4,000-8,000 Hz, and so on. In embodiments, a first acoustic frequency, a second acoustic frequency, or any number of acoustic frequencies can be targeted by a particular device. More specifically, for example, devices, methods, and systems of the invention can exhibit an attenuation profile where the attenuation differs no more than about 5 dB from 4,000-8,000 Hz, or from 2,000-4,000 Hz, or from 1,000-2,000 Hz, or from 250-1,000 Hz, or from 250-500 Hz, or any combination thereof.).
Keady describes creating profiles for measuring the attenuation for multiple articles of hearing protection, where in some device sounds attenuate more than others. Therefore, multiple articles of hearing protection would include a second article of hearing protection.

Goldstein, Witwer, Rapoport and Keady are all directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014; Rapoport at 0066, 0205; Keady at 0005-0011). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein in view of Witwer in view of Rapoport, which teaches detecting and testing technology sound problems in view of Keady, to efficiently apply analysis of hearing to improving the measuring of sound and noise. (See Keady at 0056, 0074, 0106).

Claim 34 recite limitations that stand rejected via the art citations and rationale applied to claim 25.  


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20100142725, Goldstein, et al. to hereinafter Goldstein in view of United States Patent Publication US 20110006894, Witwer, et al. to hereinafter Witwer in view of United States Patent Publication US 20160199241, Rapoport, et al.to hereinafter Rapoport in view of United States Patent Publication US 20160148132, Aqlan, et al. 

Referring to Claim 27, Goldstein teaches the system of claim 19, wherein to generate the notification for the portable computing device based on the cumulative amount of sound that the worker has been exposed to over the first and second periods of time the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
Goldstein: Sec. 0008. Sound reports can be generated that associate sound levels with a time and a location. The sound reports can then be shared with other network user.
Goldstein: Sec. 0049, The processor 230 can be a microprocessor or DSP with associated memory for storing software code instructions that can perform signal processing functions for processing audio signals
Goldstein: Sec. 0079, collecting only acoustic information that exceeds sound pressure level threshold 706. Conversely, a trigger event could collect the acoustic information from the previous, current, and next time period depending on the size of buffer 616. As disclosed previously, the sound pressure level, metadata, and other information could be sent immediately by mobile device 600 or later at a more opportune time to database 614Goldstein: Sec. 0090, At step 818, the server transmits the report to the mobile device or subscriber by way of the open communication channel, or other means. At step 820 the mobile device presents the details of the report to the user.
Goldstein: Sec. 0096, where T is the reference duration at a particular SPL average and C is the total length of a work day. For example if C is 16 hours and SPL Average is 85 dBA then D=100%. If C is 8 hours and SPL average is 85 dBA then D=50%. Note if C is about 24 hours, then an SPL average value of about 82 dBA would give D=100%. Various values of D can be color-coded resulting a color image. For example if D=100% the color can be red. If it is 150% it could be white indicating that in that region it exceeds 100%.).
Goldstein describes generating a reports that distribute information for collecting of sound levels at multiple time periods for a total work data, therefore determining a cumulative sound threshold has been exceeded.

Goldstein does not explicitly teach generate a risk score based at least in part on the worker’s usage of at least one article of PPE in the work environment.
However, Witwer teaches generate a risk score (See Aqlan) based at least in part on the worker’s usage of at least one article of PPE in the work environment (
Witwer: Sec. 0008, This device could, for example, collect PPE configuration and usage data from each PPE user communication unit. If so equipped, it could also collect environmental data to correlate with the time of use data for each PPE component.
Witwer: Sec. 0025, The unit 12 could include a timer that would record how long each element of the personal protective equipment was in use. This usage time could be sent to the PPE control device, for example device 30, at the end of usage for data logging.
Witwer: Sec. 0027, In other embodiments, the PPE control device 30 could be pre-programmed to generate maintenance alerts if “time of use” exceeded a pre-established value. It could also enable the device user to run reports to review equipment use history (by PPE type and specific PPE unit), review PPE usage by specific individuals or groups, and keep a history of “out of config” alerts.).
Witwer: describes generating a data log based on the usage of PPE in certain environments.

Goldstein and Witwer are both directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein, which teaches detecting and testing technology sound problems in view of Witwer, to efficiently apply analysis of hearing to enhancing the capability to using protective equipment. (See Witwer at 0008, 0027, 0033).

Goldstein in view of Witwer in view of Rapoport does not explicitly teach risk score
However, Aqlan teaches risk score (
 Aqlan: Sec. 0027, Risk mitigation may take on various forms depending on characteristics of the risk. For example, in one embodiment, the risk mitigation may require one or more breaks to be added to the work schedule. In another embodiment, risk mitigation may be in the form of an engineering control, such as a station re-design, or personal protective equipment (PPE). In another embodiment, the risk mitigation may encompass all of the solutions described herein, or alternative solutions.
Aqlan: Sec. 0036, Controls are implemented to eliminate or reduce ergonomic risks, including: administrative controls, engineering controls, and personal protective equipment. To mitigate ergonomic risks, the possible controls that can be used are identified.
 Aqlan: Sec. 0037, Risk is defined in terms of risk score, also referred to herein as a risk likelihood, and risk impact. The following table is used to prioritize risks by considering both the risk score and risk impact.)
 Aqlan describes calculating a risk score which includes personal protective equipment

Goldstein, Witwer, Rapoport, and Aqlan are all directed to the analysis of hearing (See Goldstein at 0081, 0775, 0951; Witwer at 0002, 0014; Rapoport at 0066, 0205; Aqlan at 0003, 0004). Goldstein discloses that additional tools can be considered such as monitors (See Goldstein at 0081). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldstein in view of Witwer in view of Rapoport, which teaches detecting and testing technology sound problems in view of Aqlan, to efficiently apply analysis of hearing to improving the measuring of sound and noise by determining the risk of PPE. (See Aqlan at 0027, 0036).


Response to Arguments
Applicant’s arguments filed 02/09/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/09/2021.

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kutsumi et al., U.S. Number. 6105715, (discussing the measuring the effectiveness of hearing PPE).
Wayne et al., U.S. Pub. 20100142725, (discussing the monitoring and calculating of sound pressure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624